Citation Nr: 1119293	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  05-28 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970 and is a recipient of the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Following an October 2008 Travel Board hearing, this case was remanded in January and July of 2009.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's January 2009 remand, the Veteran was afforded a VA skin examination in July 2010.  Unfortunately, this examination report contains contradictory and inconclusive information.  First, the examiner stated early in the examination report that the Veteran had actinic keratosis of the bilateral upper extremities but, in rendering an impression, noted that there was no evidence of skin disease at this time.  Second, the examiner (who did not review the claims file at the time of the examination but confirmed a later review in August 2010) failed to acknowledge earlier skin findings during the appellate period.  Notably, an October 2005 VA skin examination revealed color changes of the left forearm (due to natural genetic factors) and "some changes due to some keratosis," and the impressions included status post treatment of cellulitis and drainage of "abscess multiple left forearm" in September 1969, mild residual scarring, and solar keratosis.  Photographs from October 2005 appear to show skin changes as well.  Regardless of current findings, the Board will need an opinion as to whether the October 2005 findings, even if resolved, are etiologically related to service.  See McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the Secretary's adjudication of the claim).

As to the hearing loss claim, the RO received two copies of a June 2009 audiological evaluation report, first in November 2009 and then in April 2011.  Both copies were later forwarded to the Board.  Neither copy was associated with the claims file during the pendency of this appeal, and the evaluation report was not addressed in a March 2011 Supplemental Statement of the Case.  It does appear that the case was with the AMC during this time, but the Board would stress that more than a year passed between initial receipt of the report and recertification of the case to the Board.  Accordingly, this case must be returned to the Board for the issuance of a Supplemental Statement of the Case addressing this evidence.  38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a further VA skin examination, with an examiner who has reviewed the claims file, specifically including the service treatment records and the October 2005 and July 2010 VA examination reports.  The examiner should render a diagnosis corresponding to each current skin disorder, if present, and provide an opinion for each diagnosed disorder as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.  If no current disorders are found, the examiner should nevertheless comment on the findings from the October 2005 and July 2010 examinations and address whether it is at least as likely as not that any findings from those examinations, even if resolved, were etiologically related to service.  All opinions must be supported by a complete rationale in a typewritten report.

2.  Then, the appeal must be readjudicated.  All evidence not previously considered, including the aforementioned June 2009 audiological report, must be addressed.  If the determination of either claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to resolve before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


